978 F.2d 745
298 U.S.App.D.C. 248
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Gregory L. BROOKS, Appellant.
Nos. 91-3072, 91-3090.
United States Court of Appeals, District of Columbia Circuit.
Sept. 11, 1992.

Before WALD, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of Appellant Brooks' unopposed motion to remand to district court for resentencing pursuant to 28 U.S.C. § 2255, it is


2
ORDERED that these cases be remanded to the district court to enable it to enter its memorandum opinion and order issued August 19, 1992, granting Appellant Brooks' motion to vacate his sentence, and to resentence Brooks.   Cf. United States v. DeCoster, 487 F.2d 1197, 1205 (D.C.Cir.1973) (where district court willing to grant motion for new trial while direct appeal pending, court of appeals will remand).


3
The Clerk is directed to issue forthwith to the district court a certified copy of this order in lieu of formal mandate.